MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any                                   FILED
court except for the purpose of establishing                           Dec 10 2019, 10:46 am
the defense of res judicata, collateral                                     CLERK
estoppel, or the law of the case.                                       Indiana Supreme Court
                                                                           Court of Appeals
                                                                             and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Steven Knecht                                           Curtis T. Hill, Jr.
Vonderheide & Knecht, P.C.                              Attorney General of Indiana
Lafayette, Indiana
                                                        Justin F. Roebel
                                                        Supervising Deputy Attorney
                                                        General
                                                        Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Quinton A. Rush,                                        December 10, 2019
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        19A-CR-697
        v.                                              Appeal from the White Superior
                                                        Court
State of Indiana,                                       The Honorable Robert B. Mrzlack,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        91D01-1602-F2-72



Bradford, Judge.



Court of Appeals of Indiana | Memorandum Decision 19A-CR-697| December 10, 2019                 Page 1 of 10
                                          Case Summary
[1]   In April of 2016, White County Sheriff’s Deputy Matthew White initiated a

      traffic stop of a vehicle being driven by Quinton Rush after observing multiple

      traffic infractions. A search of the vehicle led to the discovery of plastic baggies,

      a handgun, large amounts of cash, electronic scales, 920.29 grams of marijuana,

      and 26.82 grams of cocaine. The State charged Rush with, inter alia, Level 2

      felony cocaine dealing, Level 6 felony marijuana dealing, and Class C

      misdemeanor operating a vehicle with a controlled substance in the body. In

      March of 2018, a jury trial was held, after which Rush was found guilty as

      charged. Rush contends that the trial court erroneously admitted evidence

      obtained from the search of his vehicle because Deputy White lacked

      reasonable suspicion to stop Rush’s vehicle. Rush also contends that the trial

      court erroneously admitted the statements he made to Deputy White during the

      traffic stop because they were obtained in violation of his Miranda rights. We

      affirm.



                            Facts and Procedural History
[2]   At approximately 2:31 a.m. on April 10, 2016, Deputy White was assisting

      Deputy Josh Shoemaker on a traffic stop when he observed a northbound

      vehicle being driven by Rush. As Deputy White left the traffic stop and began

      following Rush’s vehicle, he noticed the rear right-side taillight had a lightbulb

      that was not illuminated. Deputy White radioed dispatch in order to have it run

      Rush’s vehicle registration. Dispatch confirmed that the vehicle was a black

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-697| December 10, 2019   Page 2 of 10
      2011 Ford Fusion, registered to Quinton Rush. Deputy White asked dispatch to

      confirm that the vehicle registration stated that the vehicle was black, because

      the vehicle he was following was “bright electric blue.” Tr. p. 149. Dispatch

      confirmed that the vehicle was registered as black in color. At trial, Deputy

      White testified that “as I’m looking at this vehicle, it’s a bright electric blue. It is

      the middle of the night, but it’s not – I like to give people the benefit of the

      doubt, but it’s not a dark navy blue color, it’s bright electric blue[.]” Tr. p. 149.

      Deputy White initiated a traffic stop and approached the driver’s side of Rush’s

      vehicle. The moment that the driver’s-side window was rolled down, Deputy

      White smelled burnt marijuana. Deputy White asked Rush why he smelled

      marijuana, to which Rush replied that he had “just smoked a joint earlier.” Tr.

      p. 151. Deputy White also explained to Rush that he had stopped him because

      of the color discrepancy of his vehicle, and Rush indicated that the vehicle color

      had never been changed. At that point, Deputy White had Rush and his

      passenger Tameka Thomas exit the vehicle and called Deputy Shoemaker for

      assistance. Before Deputy Shoemaker arrived, Deputy White patted down Rush

      for officer safety and located a roll of cash in his pants pocket.


[3]   Upon Deputy Shoemaker’s arrival, Deputy White conducted a search of Rush’s

      vehicle. In the center console, Deputy White located a pipe with burnt residue

      that smelled like marijuana, a loaded handgun, and a loaded magazine. In the

      backseat of the vehicle, Deputy White found a bag containing a smoking device

      which contained a brown and green leafy substance that he believed to be

      marijuana and a jacket containing a large roll of cash. After searching the inside


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-697| December 10, 2019   Page 3 of 10
      of the vehicle, Deputy White began to search the trunk. Deputy White

      discovered a blue duffel bag containing two one-gallon plastic baggies and

      inside the baggies were stacks of smaller plastic baggies. Deputy White also

      discovered a glass jar full of marijuana and marijuana buds.


[4]   After finding the marijuana, Deputy White explained to both Rush and

      Thomas that he would be taking both of them to jail because they were both

      within reach of the two pipes found in the vehicle. Thomas asked why they

      were both going to jail, and Deputy White again stated that it was due to both

      Rush and her being in proximity to the pipes. Rush stated, “I guess I’ll take it.”

      Ex. 20.


[5]   Once Rush was placed into custody, Deputy White completed the search of the

      vehicle. After resuming his search of the trunk, Deputy White found two scales,

      marijuana, and a jar containing a white powdery substance that field-tested

      positive for cocaine. Subsequent testing confirmed that Deputy White

      discovered an aggregate of 920.29 grams of marijuana and 26.82 grams of

      cocaine from Rush’s vehicle.


[6]   On May 17, 2016, the State charged Rush with Level 2 felony cocaine dealing

      and Level 6 felony marijuana dealing. On August 2, 2016, Rush moved to

      suppress both the evidence discovered during the search of his vehicle and the

      statements he made to police, both of which motions were denied. On April 12,

      2017, the State also charged Rush with Level 4 felony possession of cocaine,

      Class C misdemeanor operating a vehicle with a controlled substance in the


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-697| December 10, 2019   Page 4 of 10
      body, Class B misdemeanor marijuana possession, and Level 6 felony

      marijuana possession. On March 13 and 14, 2018, a jury trial was held, after

      which Rush was found guilty as charged. The trial court merged the possession

      convictions with the dealing convictions. On February 27, 2019, the trial court

      sentenced Rush to seventeen and one-half years for the cocaine-dealing

      conviction, one year for the marijuana-dealing conviction, and sixty days for

      the operating-a-vehicle-with-a-controlled-substance-in-the-body conviction, all

      to be served concurrently.



                                Discussion and Decision
[7]   Rush contends that the trial court erred in admitting into evidence the items

      seized from his vehicle during the traffic stop and the statements he made to

      police. We review the trial court’s decision to admit evidence for an abuse of

      discretion. Ware v. State, 816 N.E.2d 1167, 1175 (Ind. Ct. App. 2004). The trial

      court’s decision is an abuse of discretion if it is clearly against the logic and

      effect of the facts and circumstances before the court. Id.


                                            I. Traffic Stop
[8]   Rush contends that because the police lacked reasonable suspicion to stop his

      vehicle pursuant to the Fourth Amendment of the United States Constitution

      and Article 1, Section 11, of the Indiana Constitution, the trial court

      erroneously admitted the items seized by police during the search of his vehicle.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-697| December 10, 2019   Page 5 of 10
               Under the Fourth Amendment to the United States Constitution,
               a seizure in the form of a traffic stop is permissible if an officer
               has at least reasonable suspicion that a traffic law, or other law
               has been violated. Whether reasonable suspicion for a seizure
               existed requires examination of the totality of the circumstances
               to determine whether the detaining officer had a particularized
               and objective basis for suspecting legal wrongdoing. The
               reasonable suspicion requirement is met where the facts known
               to the officer, together with the reasonable inferences arising
               from such facts, would cause an ordinarily prudent person to
               believe illegal activity has occurred or is about to occur.


       Johnson v. State, 992 N.E.2d 955, 957–58 (Ind. Ct. App. 2013), trans. denied.


[9]    When a defendant also challenges an investigatory stop under Article 1, Section

       11, of the Indiana Constitution, the burden falls on the State to establish that

       the police conduct was reasonable under the totality of the circumstances.

       Marshall v. State, 117 N.E.3d 1254, 1262 (Ind. 2019). Although police may stop

       a vehicle when they observe minor traffic law violations, they still must do so in

       accordance with Article 1, Section 11. Id. To determine whether a traffic stop

       was reasonable under the totality of the circumstances we evaluate: (1) the

       degree of concern, suspicion, or knowledge that a violation has occurred; (2) the

       degree of intrusion the method of the search or seizure imposes on the citizen’s

       ordinary activities; and (3) the extent of law enforcement needs. Id.


[10]   Indiana Code subsection 9-18.1-3-1(a) provides that a person who desires to

       register a vehicle must provided certain information in his application to the

       Bureau of Motor Vehicles, including, inter alia, a “brief description of the

       vehicle to be registered, including the identification number and the color of the

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-697| December 10, 2019   Page 6 of 10
       vehicle.” (emphasis added). Indiana Code subsection 9-18.1-3-1(d) provides that

       a “person that makes a false statement in an application to register a vehicle

       under this article commits a Class C infraction.” Deputy White observed

       Rush’s vehicle to be bright electric blue, but the vehicle was registered as black;

       therefore, we conclude that pursuant to the Fourth Amendment, Deputy White

       had a reasonable suspicion that Rush had committed a Class C infraction, at

       the very least. See Smith v. State, 713 N.E.2d 338, 343 (Ind. Ct. App. 1999)

       (concluding that a police officer had reasonable suspicion to initiate a traffic

       stop upon observing that the license plate on defendant’s blue and white vehicle

       was registered to a yellow vehicle.), trans. denied.


[11]   Moreover, we conclude that Deputy White’s traffic stop was reasonable

       pursuant to Article 1, Section 11, of the Indiana Constitution. First, based on

       the color discrepancy, Deputy White had a high degree of suspicion that Rush

       had committed a Class C infraction. Second, the degree of intrusion that the

       traffic stop cause to Rush’s ordinary activities was minute. This was a routine

       traffic stop for a traffic infraction which only turned into a prolonged procedure

       once Deputy White smelled the odor of marijuana emanating from inside

       Rush’s vehicle. If this traffic stop was intrusive to Rush in any way, it was

       caused by his own criminal wrongdoing. Third, as our Indiana Supreme Court

       has acknowledged, “law enforcement has at least a legitimate, if not a

       compelling, need to enforce traffic-safety law[.]” Marshall, 117 N.E.3d at 1262.


[12]   Rush directs our attention to U.S. v. Uribe, 709 F.3d 646 (7th Cir. 2013) in

       support of his argument that a color discrepancy of a vehicle, alone, is

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-697| December 10, 2019   Page 7 of 10
insufficient to provide reasonable suspicion for a traffic stop. Uribe, however, is

easily distinguishable from this matter. In Uribe, the court concluded that color

discrepancy, alone, was insufficient to provide reasonable suspicion that a

vehicle was stolen. 709 F.3d at 654. The court, however, did not reach a

conclusion as to whether an Indiana registered vehicle’s color discrepancy

could provide reasonable suspicion of a violation of Indiana’s vehicle

registration statute. Rather, the court noted that the government had not shown

that the Indiana statute applied in the case before it, because Uribe was driving

a vehicle registered in Utah. Id. at 653. The court noted that “since the

[Indiana] registration provision asserted by the government does not apply to

the Utah-registered vehicle Uribe was driving, a suspected violation of it could

not be the criminal activity at the heart of the objective reasonable suspicion

analysis.” Id. at 654. Here, however, we are being asked to determine whether

the color discrepancy of a vehicle registered in Indiana provides a reasonable

suspicion that a violation of Indiana law has occurred, and we conclude that it

does. Deputy White had reasonable suspicion that Rush was in violation of

Indiana Code section 9-18.1-3-1, a Class C infraction. The trial court did not

abuse its discretion in admitting the evidence obtained as a result of the traffic

stop.1




1
  Because we conclude that the color discrepancy was sufficient to provide a reasonable suspicion for the
traffic stop, we need not address Deputy White’s second reason for stopping Rush, which was an
unilluminated taillight, a reason which Rush argues is contrary to the police officer’s body camera footage.
Moreover, we need not address whether Rush’s admission regarding the taillight was obtained in violation of
his Miranda rights.

Court of Appeals of Indiana | Memorandum Decision 19A-CR-697| December 10, 2019                 Page 8 of 10
                                                II. Miranda
[13]   Rush contends that because the statements he made to Deputy White were

       obtained in violation of his Miranda rights, the trial court erroneously admitted

       them into evidence. Given the overwhelming evidence of guilt, we conclude

       that any Miranda violation in this case was harmless beyond a reasonable doubt.

       Not every error in the admission of evidence requires a reversal. Carr v. State,

       934 N.E.2d 1096, 1107 (Ind. 2010). “And before a federal constitutional error

       can be held harmless, the court must be able to declare a belief that it was

       harmless beyond a reasonable doubt.” Id. (internal quotations and citations

       omitted). “The improper admission of evidence is harmless error when the

       reviewing court is satisfied that the conviction is supported by substantial

       independent evidence of guilt so that there is no substantial likelihood that the

       challenged evidence contributed to the conviction.” Meadows v. State, 785

       N.E.2d 1112, 1122 (Ind. Ct. App. 2003), trans. denied.


[14]   In this matter, Rush’s statements aside, the evidence of guilt is overwhelming.

       Upon first contact with Rush’s vehicle, Deputy White smelled burnt marijuana

       emanating from inside. A search of Rush’s vehicle led to the discovery of pipes,

       plastic baggies, a handgun, electric scales, large amounts of cash, 920.29 grams

       of marijuana, and 26.82 grams of cocaine. Moreover, it is undisputed that Rush

       was the driver of the vehicle and that it was registered in his name. This

       evidence, alone, overwhelmingly supports Rush’s convictions.


[15]   The judgment of the trial court is affirmed.


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-697| December 10, 2019   Page 9 of 10
Vaidik, C.J., and Riley, J., concur.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-697| December 10, 2019   Page 10 of 10